Citation Nr: 0534806	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-12 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 3, 1961 through August 4, 1964, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that he is eligible for VA nonservice-
connected pension benefits.  He asserts that while he was 
confined in the LA county jail for the four months prior to 
his discharge on August 4, 1964, he was released by local 
authorities to Navy Shore Patrol Officers who picked him up 
and returned him to base until he properly cleared the 
installation.  He asserts that the mustering out extended 
into the month of August and that this time as well as the 
travel time spent travelling from his base in Long Beach, 
California, to his home in Midwest City, Oklahoma is active 
duty and should be considered in determining whether he 
served on active duty during a period of war, thereby 
establishing his eligibility for VA nonservice-connected 
pension benefits.  

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; had service for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or had service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.3 (2005).

The Board notes that the term "active duty" includes 
authorized travel to or from such duty or service, and, upon 
discharge or release from a period of active duty, additional 
days immediately following the date of such discharge or 
release from such duty determined by the Secretary concerned 
to have been required for him to proceed to his home by the 
most direct route, and, in all instances, until midnight of 
the date of such discharge or release.  38 C.F.R. § 3.6(b)(6) 
and (7) (2005); see 38 U.S.C.A. § 106(c) (West 2002) (only 
referring to travel periods after release or discharge).  
Qualifying service is the total period of active service, 
exclusive of time spent on furlough, on unpaid absence 
without leave, under arrest without acquittal, in desertion, 
or while undergoing court martial.  See 38 C.F.R. § 3.15 
(2005).  See also 38 C.F.R. § 3.203 (evidence of service for 
the purpose of establishing entitlement to pension benefits).

Whether a claimant's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to mean the Spanish-American War (from April 21, 
1898 to July 4, 1902), the Mexican border period (from May 9, 
1916 to April 5, 1917), World War I (April 6, 1917 to 
November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101(7), (8), (9), (11), (29) 
(West 2002); 38 C.F.R. § 3.2 (2005).

The appellant's service records show that the appellant was 
arrested in May 1964 on suspicion of grand theft auto and 
driving a vehicle without the owner's permission.  A June 
1964 report of civil arrest record indicated that the 
appellant was sentenced to eight months in a county jail, the 
last four of which were suspended.  Thereafter, two service 
records dated on July 6, 1964 noted the appellant's 
conviction and that the appellant had been advised he could 
be discharged under other than honorable conditions.  A July 
7, 1964 service record recommended that the appellant be 
discharged and noted that the appellant was confined to a 
state jail serving a criminal sentence at that time.  A July 
22, 1964 service record noted that the appellant was given an 
undesirable discharge in absentia.   In an administrative 
decision dated in October 1979, the appellant received a 
special upgraded discharge under the Department of Defense 
Discharge Review Program that resulted in his period of 
service from January 1961 to August 4, 1964 being considered 
under honorable conditions.    

In this case, the appellant's Certificate of Separation from 
Active Duty (Form 
"DD-214") shows that he served on active duty from January 
1961 to August 4, 1964.  The appellant does not contend that 
he had foreign service or that he served in the Republic of 
Vietnam during this time.  This document also indicates that 
time lost from service was from October 5, 1961 to October 5, 
1961, from April 30, 1962, to May 4, 1962, from May 11, 1964, 
to June 30, 1964, and from July 1, 1964, to August 4, 1964.  

Although the record suggests, as the RO notes in the July 
2005 supplemental statement of the case, that the appellant's 
service records indicate that the appellant's discharge date 
was determined by the length of his sentencing following 
conviction, and not his term of enlistment, the Board notes 
that the appellant contends that he was transported by 
military personnel at the end of his confinement by local 
authorities back to his base in Long Beach, that his 
mustering out took place well into the month of August 1964, 
and then was authorized travel time from his base in 
California to his home in Oklahoma purportedly while on 
active duty.  Information of record, however, does not 
address whether the appellant had 90 days of active, 
continuous service within or extending into or beyond a war 
period with consideration of any authorized travel time.  38 
C.F.R. §§ 3.6(b)(6),(7); 3.309 (2005).  Accordingly, further 
development is required to corroborate the appellant's 
statements.

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appropriate 
official government entity and request 
information on any travel orders, special 
orders or authorized travel time for the 
appellant in connection with the 
appellant's discharge from active 
military service on August 4, 1964.  If 
such documentation is not available, the 
RO should request a determination from 
the Secretary of the appropriate service 
department as to whether the appellant 
would have been granted authorized travel 
time under the circumstances of the 
appellant's release from service, and if 
so, the duration of such time.  

2.  The RO should contact the appropriate 
civilian authorities in order to 
determine the exact date that the 
appellant was released from confinement 
in August 1964.  

3  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

